Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to Applicant's amendment filed February 26, 2021 in reply to the Non-final Office Action mailed August 28, 2020. Claims 2, 3, 6-8, 23, and 26 have been canceled; and no claims have been amended or newly added. Claims 5, 9, 11-15, 17-19, 21, 22, 24, and 25 have been withdrawn. Claims 1, 4, 10, 16, and 20 are under examination in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLean et al. (U.S. Patent Application Pub. No. 2003/0235610), in view of Cummings (SPC ASIA, 2000; 43-46).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal delivery composition comprising a liposphere comprising an ethoxylated macadamia nut oil having 16 ethoxylations per molecule; wherein the amount of the ethoxylated oil is 4-6 wt%, and the transdermal delivery composition can further comprise water and acyclovir (i.e. a “delivery agent”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
McLean et al. disclose a transdermal delivery composition comprising a spherical liposome (i.e. liposphere), wherein said liposome comprises a lipid bilayer comprising e.g. a mixture of polyoxyethylene (i.e. ethoxylated) fatty acid moieties, including oleic acid (e.g. polyoxyethylene oleate, i.e. ethoxylated oleic acid), and acyclovir (i.e. anti-viral agent; delivered agent); wherein the lipid of the lipid bilayer is present in the 
Cummings discloses that “PEG-16 Mac” is a mixture of ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, that functions as an emollient, a conditioner, a solubilizer, and a spreading/dispersing agent that facilitate the manufacture of homogeneous dispersions of oily bodies with water; that are stable in the presence of most medicinals; and present in clear gel formulations for skin in the amount of 1-6%.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Mclean et al. do not explicitly disclose that the mixture of ethoxylated oleic acid and other fatty acid moieties is ethoxylated macadamia nut oil with 16 ethoxylations per molecule. This deficiency is cured by the teachings of Cummings. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of McLean et al. and Cummings, outlined supra, to devise Applicant's presently claimed transdermal drug delivery composition. 
McLean et al. disclose a transdermal delivery composition comprising a spherical liposome comprising a mixture of polyoxyethylene (i.e. ethoxylated) fatty acid moieties, including oleic acid, and acyclovir (i.e. anti-viral agent; delivered agent), in water; et al.’s transdermal drug delivery composition, with the reasonable expectation that the resulting composition will successfully form a clear, stable gel, and when topically applied to skin surface will impart an emollient effect to pleasantly condition the skin. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
i) Applicant contends that “McLean teaches an ordered lipid bilayer” and “nonphospholipid materials that may be useful include lipid vesicle forming polyoxyethylene fatty esters”, that “McLean does not teach or disclose that all polyoxyethylene fatty esters are capable of forming the lipid vesicle structures in an ordered bilayer formation” and thus “one of ordinary skill in the art would not have concluded upon reading the reference that any ethoxylated oil is suitable for creating the ordered bilayer taught by McLean”; and, moreover, “Cummings is silent with regards to the vesicle forming capabilities of PEG-16 Macadamia Glycerides…only teaching that each molecule has a hydrophilic…and lipophilic…part”. 
The Examiner, however, would like to point out the following:
1. McLean expressly discloses that the ordered lipid bilayer can be made from nonphospholipid components, and expressly recites polyoxyethylene fatty esters as a suitable nonphospholipid.
2. In particular, McLean discloses “nonphospholipids may also be used”, and these include “lipid vesicle forming polyoxyethylene fatty esters, polyoxyethylene fatty acid ethers, diethanolamines, etc. One of ordinary skill in the art would generally understand this overall disclosure as meaning the nonphospholipids expressly enumerated are those capable for forming lipid vesicles, as opposed to other nonphospholipids that are not expressly enumerated. In contrast to Applicant’s assertion, the McLean reference does not teach that there are polyoxyethylene fatty esters that form lipid vesicles and those that do not, nor would one of ordinary skill in the art interpret the teachings provided in that manner. Indeed, if that were the case, the teachings are effectively useless, since having to figure out which polyoxyethylene fatty 
3. Hence, in contrast to Applicant’s assertion, McLean means to provide more specific guidance by enumerating the groups of nonphospholipid materials that will indeed form vesicles, including polyoxyethylene fatty esters, i.e. meaning polyoxyethylene fatty esters generally. Moreover, one of ordinary skill in the art would no doubt understand that PEG-16 MAC, being a surfactant material with hydrophilic and lipophilic domains, fits the classic definition of materials capable of forming a lipid bilayer, just like the phospholipids, which are also a surfactant material with hydrophilic and lipophilic domains. 
ii) Applicant contends that “in contrast to the teaching found in [0009], which Examiner argues is limited in scope to give heating limitations on phospholipid based liposomes only, no such limitation exists in [0024], which teaches that lipid phase constituents can be maintained from a range of 50C-61C…although McLean states that the actual temperature utilized will depend on the specific formulation utilized”, that “in contrast, Cummings teaches that formulations containing approximately 4%-6% w/w PEG-16 Macadamia Glycerides should be heated to temperatures far in excess of 65C, and up to 75-80C”. 
The Examiner, however, would like to point out the following:
1. First, it is noted that the instant claims are directed to a composition, not to a method of making a composition. In view of the cited prior art, it would have been prima facie obvious for one of ordinary skill in the art to employ PEG-16 MAC as the polyoxyethylene fatty ester material for reasons of record.  

3. McLean is not limited to the specific examples or even the preferred embodiments, and these do not constitute a teaching away from the broader disclosure and non-preferred embodiments. The examples provided in paragraph [0024] harken back to the original disclosure of [0009], and one of ordinary skill in the art would understand the examples refer to the phospholipids. The nonphospholipids have not even been introduced yet at this point, which does not happen until paragraph [0033]. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617